Citation Nr: 1241362	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  11-16 467	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as a skin rash, eczema, and psoriasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to June 2008.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the RO.  

In April 2012, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  


FINDING OF FACT

On November 7, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that he wished to withdraw his appeal of entitlement to service connection for a skin disorder, claimed as a skin rash, eczema, and psoriasis.


CONCLUSION OF LAW

The criteria have been met for withdrawal of the Veteran's appeal with respect to the issue of entitlement to service connection for a skin disorder, claimed as a skin rash, eczema, and psoriasis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

With respect to the issue of entitlement to service connection for a skin disorder, the Veteran , through his/her authorized representative, has withdrawn his appeal.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

With respect to the issue of entitlement to service connection for a skin disorder, claimed as a skin rash, eczema, and psoriasis, the appeal is dismissed.




		
F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


